       Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                       Cause No. CR 14-23-BU-DLC
                                                          CV 18-79-BU-DLC
              Plaintiff/Respondent,

       vs.                                    ORDER DENYING § 2255 MOTION
                                              AND DENYING CERTIFICATE OF
 ANGEL ITURBE-GONZALEZ,                             APPEALABILITY

              Defendant/Movant.


      This case comes before the Court on Defendant/Movant Angel Iturbe-

Gonzalez’s amended motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255. Iturbe filed his original motion pro se but is now represented by

counsel. Counsel’s amended motion (Doc. 110) entirely supersedes the original

motion. See Order (Doc. 100) at 2–3 ¶ 3.

      On April 6, 2020, the Court denied Claims 1 and 3 of the amended motion.

Only Claim 2 remains.

                                   I. Background

      On April 10, 2014, a highway patrol officer stopped Iturbe on Interstate 90

near Bozeman on suspicion of speeding in a construction zone. About 31 minutes

into the stop, Iturbe consented to permit a drug dog to sniff the vehicle’s exterior.

According to the officer-handler, the dog alerted. Officers seized the vehicle and,

                                          1
           Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 2 of 10



on April 11, obtained a warrant to search it. They did not find anything. They

arranged to return Iturbe’s vehicle to him. When Iturbe did not show up to claim

it, officers left the keys with an attorney of his choice.

       On April 14, before anyone retrieved the vehicle, a Gallatin County

detective received information from a federal agent indicating that Iturbe was a

suspect in a California drug robbery involving large quantities of cocaine and

methamphetamine and $195,000 in cash. The detective obtained another warrant

to search the vehicle. This time, in a compartment under the floorboard, officers

found 16 pounds of cocaine, four pounds of methamphetamine, and four pounds of

heroin.

       On September 18, 2014, a grand jury indicted Iturbe on one count of

conspiring to possess heroin and methamphetamine 1 with intent to distribute them,

a violation of 21 U.S.C. § 846 (Count 1); and one count of possessing the same

substances with intent to distribute them, a violation of 21 U.S.C. § 841(a)(1)

(Count 2). The quantity of each controlled substance, considered separately, was

large enough to subject Iturbe to a ten-year mandatory minimum sentence if he

were convicted on either count. See 21 U.S.C. § 841(b)(1)(A)(i), (viii).

       Iturbe was arrested in Los Angeles on January 22, 2015. See Warrant



       1
          The Indictment also charged Iturbe with cocaine, but that allegation was dismissed
before trial began. See Mot. (Doc. 37); Minutes (Doc. 41).
                                               2
           Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 3 of 10



Return (Doc. 8). He appeared in this Court on February 18, 2015. Assistant

Federal Defender John Rhodes was appointed to represent him. See Minutes (Doc.

9); Order (Doc. 12).

       Iturbe moved to suppress the fruits of the traffic stop, arguing that the stop

amounted to a seizure before probable cause was established. The Court

determined that an evidentiary hearing was not necessary. After full briefing, the

motion was denied, based largely on the video recording taken from the highway

patrol vehicle’s dashboard camera. See Mot. to Suppress & Br. in Supp. (Docs. 18,

19); U.S. Resp. to Mot. (Doc. 23); Order (Doc. 27); see also Gov’t Trial Ex. 1

(Doc. 56-13).2

       Jury trial commenced on April 27, 2015. On April 29, 2015, the jury found

Iturbe guilty on both counts. See Minutes (Docs. 41, 44, 51); Redacted Verdict

(Doc. 54) at 1–4.

       At sentencing, using the standard guidelines method, the heroin and

methamphetamine were converted to an equivalent quantity of marijuana to arrive

at a base offense level. See U.S.S.G. § 2D1.1 cmt. n.8(B), (D). Iturbe was held

responsible for 30,000 to 90,000 kilograms of marijuana. His base offense level

was 36. Despite his decision to stand trial, he received a two-point downward



       2
          The Court’s Jury Evidence Recording System (“JERS”) retains a copy of the trial
exhibits. Original exhibits are retained by the parties.
                                              3
       Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 4 of 10



adjustment to reflect his acceptance of responsibility. See Sentencing Tr. (Doc. 75)

at 27:8–27:18; U.S.S.G. § 3E1.1 cmt. n.2. With a total offense level of 34 and a

criminal history category of I, his advisory guideline range was 151 to 188 months.

See Statement of Reasons (Doc. 70) at 1 § III. Iturbe was sentenced to serve 151

months in prison, to be followed by a five-year term of supervised release. See

Judgment (Doc. 69) at 2–3.

      Iturbe appealed. Represented by new counsel, he contested the admission of

certain evidence at trial, a jury instruction, and the denial of safety valve relief at

sentencing. On February 14, 2017, the Court of Appeals affirmed his conviction

and sentence. See 9th Cir. Mem. Disp. (Doc. 86) at 2. Iturbe petitioned the United

States Supreme Court for a writ of certiorari, but the petition was denied on

January 8, 2018. See Clerk Letter (Doc. 91) at 1.

      Iturbe timely filed his motion under 28 U.S.C. § 2255 on December 4, 2018.

See 28 U.S.C. § 2255(f)(1); Mot. § 2255 (Doc. 92) at 6 ¶ C.

                                      II. Claim 2

      Because its resolution depended on facts outside the record, the Court set a

schedule for discovery and briefing on this claim. See Order (Doc. 113) at 10–11.

It is now ready for decision.

      Iturbe alleges that trial counsel unreasonably failed to explain the nature of a

plea offer by the United States. He also claims he would have accepted the offer if

                                            4
       Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 5 of 10



he had understood it. See Am. Mot. (Doc. 110) at 5–8; Iturbe Decl. (Doc. 93-2) at

5–6 ¶¶ 28–29.

      Iturbe rejected the plea offer, stood trial, was convicted, and received a 151-

month sentence. See Judgment (Doc. 69) at 1–2. The plea offer he rejected would

have been binding on the Court. If Iturbe had accepted the offer and the Court had

accepted the agreement, Iturbe would have received a sentence of 57 months. See

Prop. Plea Agreement (Doc. 99-2) at 2–3 ¶ 3; Fed. R. Crim. P. 11(c)(1)(B), (C).

      This claim is governed by the standards of Strickland v. Washington, 466

U.S. 668 (1984). See Lafler v. Cooper, 566 U.S. 156, 162–64 (2012). To prevail,

or at least obtain an evidentiary hearing, Iturbe must allege facts supporting an

inference that counsel’s performance was objectively unreasonable and that, had

counsel performed competently, Iturbe would have obtained a better outcome. See

Strickland, 466 U.S. at 687–88, 694.

      Iturbe’s original declaration, filed with the § 2255 motion he filed pro se,

asserted:

      I . . . did not understand that the final plea agreement . . . would limit
      my time in prison to 57 months. Other inmates kept telling me that
      the plea deal might say 57 months but, at sentencing, the court could
      give me 20 years — that it happens all the time. Mr. Rhodes never
      explained that this type of plea deal is different and it locked a judge
      into the agreed sentence. He never stressed that part. If I had
      understood that, I would have accepted the plea agreement for 57
      months.

Iturbe Decl. (Doc. 93-2) at 6 ¶ 29.
                                           5
           Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 6 of 10



       These assertions support an inference that counsel did not explain that he

could withdraw his guilty plea and proceed to trial if the Court did not agree that a

sentence of 57 months was appropriate.

       In the new declaration, prepared with counsel’s assistance, Iturbe asserts:

       I did not understand how there could be such a good deal because I
       knew I did not qualify for the safety valve. I had heard many other
       inmates tell stories about getting sentences in their cases that were for
       longer terms than their plea agreements called for. The plea
       agreement Mr. Rhodes presented to me did not make sense to me. I
       did not understand how it could be possible. Mr. Rhodes did not
       explain to me that this type of plea deal was very unusual.
              Mr. Rhodes told me I should accept the deal, but he did not
       explain to me how the law worked. I did not understand that the
       Court was legally prohibited from going higher than 57 months and I
       did not know how to ask how such a deal could be possible under the
       law.

Iturbe Aff. (Doc. 118) at 2–3 ¶¶ 7–8. 3

       These assertions offer a bit more detail but are consistent with Iturbe’s

original declaration. If this were all Iturbe said, an evidentiary hearing might be

required to sort out the discrepancies in detail between his affidavit and trial

counsel’s affidavit. See, e.g., Rhodes Aff. (Doc. 114-1) at 3 ¶ 13; Letter, Rhodes to

Iturbe, Apr. 16, 2015, at 1–2 (Doc. 114-1 at 26–27).

       But Iturbe says more:

       Mr. Rhodes told me that I should accept this deal because if I did not I
       would go to trial and lose and get a lot more time. He told me if I

       3
         Iturbe does not allege he was deprived of an interpreter. Counsel avers an interpreter
was present. See Rhodes Aff. (Doc. 114-1) at 4 ¶ 19.
                                                6
       Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 7 of 10



       took the deal and the Court sentenced me to more than 57 months, I
       could withdraw my plea of guilty and still go to trial.

Iturbe Aff. at 2 ¶ 6.

       This paragraph shows that counsel told Iturbe “how the law worked.” It

worked by allowing Iturbe to withdraw his plea and go to trial if the Court did not

intend to impose a sentence as low as 57 months. See Fed. R. Crim. P. 11(c)(5). If

Iturbe was worried that other inmates had received long sentences despite more

favorable terms in their plea agreements, his worry should have disappeared when

counsel gave him the advice he describes.

       Iturbe does not claim counsel had reason to know he should address a

concern Iturbe did not (and still does not) articulate. He does not claim he told

counsel he did not understand why he could withdraw his plea when other inmates

had not given him any legal advice about that possibility. He does not even say he

told counsel he was torn between what counsel said and what he had heard from

other inmates. He identifies no statement or omission by counsel that misled him.

Statements by other inmates misled him. Iturbe chose to listen to them and did not

tell counsel he was doing so.

       The question for the Court is not whether Iturbe made a good choice or a bad

choice. The question is whether counsel gave him the information he needed to

make his own choice or whether, instead, counsel failed to do so and violated

Iturbe’s constitutional right to effective counsel and due process of law. Iturbe
                                          7
       Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 8 of 10



identifies nothing that counsel did or said to mislead him. He identifies no material

legal or factual information that counsel omitted. He identifies nothing that he

himself did or said to enlighten counsel to his need for additional clarification.

See, e.g., United States v. Leasure, 319 F.3d 1092, 1099–1100 (9th Cir. 2005);

United States v. Lee, 362 Fed. Appx. 752, 754 (9th Cir. 2010) (unpublished mem.

disp.). Iturbe simply rejected counsel’s advice. A client’s decision not to follow

counsel’s advice does not violate the Sixth Amendment.

      A court of law may remedy errors of personal judgment if they are rooted in

legal error. But Iturbe’s allegations meet neither prong of the Strickland test. This

claim is denied.

                         III. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

                                           8
       Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 9 of 10



      Iturbe’s claims do not meet the relatively low threshold required for a COA.

His first claim alleged that the Court erred by failing to hold an evidentiary hearing

on his pretrial motion to suppress. Although this claim is procedurally defaulted, it

was addressed on the merits. The argument in the suppression motion relied on the

highway patrol officer’s report and on video from his dashboard camera to

demonstrate a violation of Iturbe’s Fourth Amendment rights. The report and

video were submitted, and the Court’s opinion relied on that same evidence. No

one needed or requested an evidentiary hearing. The claim did not show an abuse

of discretion, much less a violation of constitutional due process, as required for a

COA. See Order (Doc. 113) at 5–6.

      Iturbe’s third claim alleged that appellate counsel had “no reason not to

appeal” the denial of his suppression motion. But he alleged no facts supporting an

inference that appellate counsel’s selection of issues was unreasonable. Nor did he

make a viable argument appellate counsel could have pursued. The claim met

neither prong of the Strickland test. See Smith v. Robbins, 528 U.S. 259, 285

(2000); see also Order (Doc. 113) at 6–8.

      Finally, Iturbe’s second claim is defeated by his own affidavit. He admits

counsel told him both that the United States offered a plea agreement that would

result in a sentence of 57 months if the Court accepted the agreement, and that if

the Court did not accept the agreement, he could withdraw his guilty plea and go to

                                          9
      Case 2:14-cr-00023-DLC Document 119 Filed 10/06/20 Page 10 of 10



trial. See supra at 4–8.

      Iturbe does not make a showing of any substance that he was deprived of a

constitutional right. A COA is not warranted.


      Accordingly, IT IS ORDERED:

      1. All claims having been denied, Iturbe’s amended motion to vacate, set

aside, or correct the sentence under 28 U.S.C. § 2255 (Doc. 110) is DENIED.

      2. A certificate of appealability is DENIED. The clerk shall immediately

process the appeal if Iturbe files a Notice of Appeal.

      3. The clerk shall ensure that all pending motions in this case and in CV 18-

79-BU-DLC are terminated and shall close the civil file by entering judgment in

favor of the United States and against Iturbe-Gonzalez.

      DATED this 6th day of October, 2020.




                                         10
